 



Exhibit 10.3
NEWFIELD EXPLORATION COMPANY
DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED AS OF
JULY 26, 2007

 



--------------------------------------------------------------------------------



 



NEWFIELD EXPLORATION COMPANY
DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED AS OF JULY 26, 2007
W I T N E S S E T H:
     WHEREAS, NEWFIELD EXPLORATION COMPANY, adopted the NEWFIELD EXPLORATION
COMPANY DEFERRED COMPENSATION PLAN (the “Plan”) effective as of April 1, 1997
and last amended it effective as of January 1, 2005;
     WHEREAS, the Committee has reserved to itself in Section 10.4 the power to
amend the Plan; and
     WHEREAS, the Committee desires to make certain additional amendments to the
Plan to bring it into compliance with Section 409A of the Internal Revenue Code
of 1986, as amended.
     NOW THEREFORE, the Plan hereby is amended and restated effective as of
July 26, 2007, to read as follows:

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
I. Definitions and Construction
    1  
 
       
1.1 Definitions
    1  
1.2 Number and Gender
    3  
1.3 Headings
    3  
 
       
II. Participation
    3  
 
       
2.1 Participation
    3  
2.2 Cessation of Active Participation
    3  
 
       
III. Account Credits
    3  
 
       
3.1 Base Salary Deferrals
    3  
3.2 Bonus Compensation Deferrals
    4  
3.3 Special Rule for Performance-Based Compensation Bonus
    4  
3.4 Effect of 401(k) Plan Hardship Withdrawal
    5  
3.5 Company Deferrals
    5  
3.6 Earnings Credits
    5  
 
       
IV. Vesting and In-Service Distributions
    6  
 
       
4.1 Vesting
    6  
4.2 In-Service Distributions
    6  
 
       
V. Payment of Benefits
    7  
 
       
5.1 Payment Election Generally
    7  
5.2 Special Rule for 409A Transition Period Elections
    7  
5.3 Time of Benefit Payment
    7  
5.4 Form of Benefit Payment
    7  
5.5 Failure to Elect Form of Payment
    7  
5.6 Death
    8  
5.7 Acceleration of Payment
    8  
5.8 Designation of Beneficiaries
    9  
5.9 Unclaimed Benefits
    9  
5.10 Delay of Payments Under Certain Circumstances
    9  
 
       
VI. Administration of the Plan
    10  
 
       
6.1 Committee Powers and Duties
    10  
6.2 Self-Interest of Members
    10  
6.3 Claims Review
    10  
6.4 Company to Supply Information
    11  
6.5 Indemnity
    11  
 
       
VII. Administration of Funds
    12  
 
       
7.1 Payment of Expenses
    12  
7.2 Trust Fund Property
    12  

i



--------------------------------------------------------------------------------



 



              Page  
VIII. Nature of the Plan
    12  
 
       
IX. Participating Employers
    13  
 
       
X. Miscellaneous
    13  
 
       
10.1 Not Contract of Employment
    13  
10.2 Alienation of Interest Forbidden
    13  
10.3 Withholding
    13  
10.4 Amendment and Termination
    14  
10.5 Severability
    14  
10.6 Governing Laws
    14  
10.7 Change of Control
    14  
10.8 Compliance with Section 409A
    14  

ii



--------------------------------------------------------------------------------



 



I.
Definitions and Construction
     1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
     Account: A memorandum bookkeeping account established on the records of the
Company for a Member that is credited with amounts determined in accordance with
Article III of the Plan. As of any determination date, a Member’s benefit under
the Plan shall be equal to the amount credited to his Account as of such date. A
Member shall have a 100% nonforfeitable interest in his Account at all times.
     Board: The Board of Directors of the Company.
     Base Salary: The base rate of cash compensation paid by the Company to or
for the benefit of a Member for services rendered or labor performed while a
Member including base pay a Member could have received in cash in lieu of
(A) deferrals pursuant to Section 3.1 and (B) contributions made on his behalf
to any qualified plan maintained by the Company or to any cafeteria plan under
Section 125 of the Code maintained by the Company.
     Bonus Compensation: With respect to any Member for a Plan Year, an amount
awarded under the Newfield Employee 1993 Incentive Compensation Plan or the
Newfield Exploration Company 2003 Incentive Compensation Plan.
     Change of Control: The occurrence of any of the following:
     (1) the Company is not the surviving Person (as such term is defined below
in this definition) in any merger, consolidation or other reorganization (or
survives only as a subsidiary of another Person);
     (2) the consummation of a merger or consolidation of the Company with
another Person pursuant to which less than 50% of the outstanding voting
securities of the surviving or resulting corporation are issued in respect of
the capital stock of the Company;
     (3) the Company sells, leases or exchanges all or substantially all of its
assets to any other Person;
     (4) the Company is to be dissolved and liquidated;
     (5) any Person, including a “group” as contemplated by Section13(d)(3) of
the Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or
     (6) as a result of or in connection with a contested election of directors,
the Persons who were directors of the Company before such election cease to
constitute a majority of the Board.

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the definition of “Change of Control” shall
not include (A) any merger, consolidation, reorganization, sale, lease,
exchange, or similar transaction involving solely the Company and one or more
Persons that were wholly owned, directly or indirectly, by the Company
immediately prior to such event or (B) any event that is not a “change in
control” for purposes of Section 409A. For purposes of this definition, “Person”
shall mean any individual, partnership, corporation, limited liability company,
trust, incorporated or unincorporated organization or association or other legal
entity of any kind.
     Code: The Internal Revenue Code of 1986, as amended.
     Committee: The Compensation & Management Development Committee of the
Board.
     Company: Newfield Exploration Company.
     Company Deferrals: Deferrals made by the Company on a Member’s behalf
pursuant to Section 3.3.
     Company Stock: The common stock of Newfield Exploration Company.
     Effective Date: April 1, 1997.
     Member: Each individual who is a Member pursuant to Article II.
     Plan: The Newfield Exploration Company Deferred Compensation Plan.
     Plan Year: The twelve-consecutive month period commencing January 1 of each
year; provided, however, that the first Plan Year shall begin on April 1, 1997
and shall end on December 31, 1997.
     Section 409A: Section 409A of the Code and any applicable regulations or
rulings thereunder.
     Separation from Service: A “separation from service” within the meaning of
Section 409A(a)(2)(a)(i) of the Code.
     Specified Employee: On any date in the applicable period, any employee of
the Company or any affiliate of the Company that would be considered a single
employer with the Company under Section 414(a) and (b) of the Code who was a
“key employee” within the meaning of Section 416(i) of the Code (without regard
to paragraph (5) thereof) at any time during the 12-month period ending on the
identification date. For the period beginning January 1, 2005 and ending
March 31, 2006, the identification date is December 31, 2004. Thereafter, the
applicable period is each 12-month period beginning on April 1, 2006 and each
subsequent April 1 and the identification date for each such period is the
immediately preceding December 31. For example, for the period beginning April
1, 2006, the identification date is December 31, 2005. Specified Employees shall
be determined in accordance with Section 409A.
     Trust: The trust, if any, established under the Trust Agreement.

2



--------------------------------------------------------------------------------



 



     Trust Agreement: The agreement, if any, entered into between the Company
and the Trustee pursuant to Article VIII.
     Trust Fund: The funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits and
increments thereto.
     Trustee: The trustee or trustees appointed by the Committee who are
qualified and acting under the Trust Agreement at any time.
     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
II.
Participation
     2.1 Participation. Prior to January 1, 2007, Members are those employees of
the Company, whose Base Salary exceeds an amount equal to (i) the limitation on
elective deferrals provided in Code Section 402(g) ($9,500 for 1997) with such
amount to be adjusted automatically to reflect any cost of living adjustment
authorized by Section 402(g)(5) of the Code, divided by (ii) the decimal 0.08.
However, for periods on or after January 1, 2007, Members are those employees of
the Company who are designated by the Committee as eligible to participate in
the Plan. The Committee shall notify each employee who is a Member.
     2.2 Cessation of Active Participation. Notwithstanding any provision herein
to the contrary, an employee who is a Member shall cease to be entitled to defer
Base Salary and/or Bonus Compensation hereunder or receive an allocation of
Company Deferrals effective for payroll periods commencing after the first date
the employee ceases to be a Member. Any such Committee action shall be
communicated to the affected individual prior to the effective date of such
action.
III.
Account Credits
     3.1 Base Salary Deferrals. Any Member may elect to defer receipt of an
integral percentage of from 1% to 90% of his Base Salary for services to be
performed during any Plan Year. A Member’s election to defer receipt of a
percentage of his Base Salary for any Plan Year shall be made on or before the
last day of the preceding Plan Year; provided, however, a Member’s election to
defer receipt of a percentage of his Base Salary for the Plan Year beginning
April 1, 1997 shall be made on or before March 31, 1997. Notwithstanding the
foregoing, if any individual initially becomes a Member other than on the first
day of a Plan Year, and, after December 31, 2004, who is treated under
Section 409A as first becoming eligible to participate in an “account balance”
plan maintained by the Company, such individual

3



--------------------------------------------------------------------------------



 



may elect to defer receipt of a percentage of his Base Salary for such Plan Year
no later than 30 days after he first becomes a Member. Such election shall apply
only to a pro rata portion of his Base Salary for such Plan Year based upon the
number of days remaining in such Plan Year after the date of the election
divided by 365 (or 366 if a leap year). Any such election after December 31,
2004 shall be effective for payroll periods commencing after the date of the
election. Base Salary for a Plan Year not deferred by a Member pursuant to this
Section 3.1 shall be received by such Member in cash except as provided by any
other plan maintained by the Company. Deferrals of Base Salary under the Plan
shall be made before elective deferrals or contributions of Base Salary under
any other plan maintained by the Company. Deferrals of Base Salary made by a
Member for a Plan Year shall be credited to such Member’s Account as of the date
the Base Salary deferrals would have been received by such Member in cash had no
deferrals been made pursuant to this Section 3.1. Except as provided in
Section 3.4, deferral elections of Base Salary for a Plan Year pursuant to this
Section 3.1 shall be irrevocable through the end of the Plan Year for which they
are made.
     3.2 Bonus Compensation Deferrals. Any Member may elect to defer receipt of
an integral percentage of from 1% to 100% of his Bonus Compensation for any Plan
Year. Such election may apply to the Member’s current award or deferred award
under the Newfield Employee 1993 Incentive Compensation Plan or the Newfield
Exploration Company 2003 Incentive Compensation Plan for a Plan Year. A separate
election may be made with respect to each type of Bonus Compensation (current or
deferred) that otherwise would be paid in cash. A Member’s election to defer
receipt of a percentage of his Bonus Compensation for any Plan Year shall be
made on or before the last day of the preceding Plan Year. For Bonus
Compensation earned with respect to services performed after December 31, 2004,
the election to defer Bonus Compensation must be made in the Plan Year preceding
the Plan Year in which the bonus period begins. For example, if Bonus
Compensation for 2007 is paid in 2008, the election to defer the 2007 Bonus
Compensation must be made in 2006. Notwithstanding the foregoing, (1) a Member’s
election to defer receipt of a percentage of his Bonus Compensation for the Plan
Year beginning April 1, 1997, may be made on or before March 31, 1997 and (2) if
any individual initially becomes a Member other than on the first day of a Plan
Year, and, after December 31, 2004, such individual is treated under
Section 409A as first becoming eligible to participate in an “account balance”
plan maintained by the Company, such Member’s election to defer receipt of a
percentage of his Bonus Compensation for such Plan Year may be made no later
than 30 days after he becomes a Member, but such election shall apply only to a
pro rata portion of his Bonus Compensation for such Plan Year based upon the
number of complete months remaining in such Plan Year divided by twelve in the
case of Bonus Compensation deferred before 2006 and for Bonus Compensation
deferred in 2006 and thereafter, based on the number of days remaining in the
Plan Year divided by 365. Deferrals of Bonus Compensation under this Plan shall
be made before elective deferrals or contributions of Bonus Compensation under
any other plan maintained by the Company. Bonus Compensation deferrals made by a
Member shall be credited to such Member’s Account as of the date the Bonus
Compensation deferral would have been received by such Member had no deferral
been made pursuant to this Section 3.2. Except as provided in Section 3.4,
deferral elections of Bonus Compensation for a Plan Year pursuant to this
Section 3.2 shall be irrevocable.
     3.3 Special Rule for Performance-Based Compensation Bonus. In the event
that the Company offers bonus compensation that constitutes “performanced-based
compensation”

4



--------------------------------------------------------------------------------



 



within the meaning of Section 409A, a Member may elect at least 6 months before
the end of a performance period to defer an integral percentage of from 1% to
100% of his performance-based compensation bonus for services performed during a
performance period; provided that (i) the performance period must be at least
12 months; (ii) performance criteria are established in writing not later than
90 days after commencement of the performance period; (iii) the Member must be a
Member continuously from the date upon which the performance criteria for the
particular performance period were established through the date of his election;
and (iv) at the time of the election, the performance-based compensation bonus
is not substantially certain to be paid or is not readily ascertainable.
Deferrals of performance-based compensation under this Plan shall be made before
elective deferrals or contributions of performance-based compensation under any
other plan maintained by the Company. Performance-based compensation deferrals
made by a Member shall be credited to such Member’s Account as of the date the
performance-based compensation would have been received by such Member had no
deferral been made pursuant to this Section 3.3. Except as provided in
Section 3.4, deferral elections of performance-based compensation for a Plan
Year pursuant to this Section 3.3 shall be irrevocable.
     3.4 Effect of 401(k) Plan Hardship Withdrawal or Unforseeable Emergency.
     (a) Effect of 401(k) Plan Hardship Withdrawal. Effective January 1, 2007,
the deferral election of a Member who has taken a hardship withdrawal pursuant
to the Company’s 401(k) plan shall automatically be cancelled effective
immediately upon such withdrawal and for the remainder of the Plan Year in which
the withdrawal is made and any subsequent Plan Year in which deferrals under the
401(k) plan are suspended. Such Member may recommence participation in the Plan
only during an annual enrollment period and his election shall not become
effective until the beginning of the Plan Year following the annual enrollment
period.
     (b) Effect of Unforeseeable Emergency. Effective January 1, 2007, a
Member’s deferral election shall be cancelled if, in the determination of the
Committee, such Member has experienced a severe financial hardship resulting
from an illness or accident of the Member, the spouse of the Member or a
dependent (as defined in Section 152(a) of the Code) of the Member, loss of the
Member’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member.
     3.5 Company Deferrals. For each Plan Year during which a Member has made
the maximum elective contributions under the Newfield Exploration Company 401(k)
Plan pursuant to Section 402(g) of the Code, the Company shall credit a Member’s
Account with an amount equal to 100% of the compensation deferrals made by such
Member pursuant to Sections 3.1, 3.2 or 3.3 (as modified by Section 3.4) of the
Plan, with such amounts being limited to 8% of a Member’s Base Salary for such
Plan Year and reduced by the amount of Company matching contributions made for
the account of the Member under the Newfield Exploration Company 401(k) Plan for
such Plan Year or such lesser amount as may be credited consistent with
Section 409A. Company Deferrals made on a Member’s behalf shall be credited to
his Account in accordance with the procedures established from time to time by
the Committee.
     3.6 Earnings Credits. As of the last day of each calendar quarter, a
Member’s Account shall be credited with an amount of earnings based upon the
balance of such Member’s

5



--------------------------------------------------------------------------------



 



Account for each day during such calendar quarter and utilizing an interest rate
equal to for periods before 2003, the prime-based borrowing rate option
established in the Company’s revolving credit facility (or in the absence
thereof the prime rate of interest of The Chase Manhattan Bank, N.A. or its
successor) and for periods after 2002 and before 2007 the highest coupon rate
paid on the Company’s public debt. Interest shall be computed as the average on
a daily basis using a 365 or 366 day year as the case may be, and the actual
days elapsed (including the first day but excluding the last day) occurring in
the calendar quarter for which such interest is payable. So long as there is any
balance in a Member’s Account, such Account shall continue to receive earnings
credits pursuant to this Section 3.6.
     Beginning January 1, 2007, the Committee from time to time shall select one
or more investment funds that will serve as hypothetical investment options for
a Member’s Account (“phantom investment funds”). The Committee may establish
limits on the portion of an Account that may be hypothetically invested in any
phantom investment fund or in any combination of phantom investment funds. Each
Member shall elect pursuant to procedures established by the Committee to treat
the amounts credited to his Account as if they were invested in one or more
phantom investment funds (a “phantom investment election”). A Member may change
his phantom investment election in accordance with the Committee’s procedures.
Any phantom investment election shall be effective only if made in accordance
with the Committee’s procedures. The Committee shall cause the Member’s Account
to be adjusted for any earnings and losses as if it were invested in accordance
with the Member’s phantom investment election. Such adjustments shall be made
until his Account is distributed in full.
IV.
Vesting and In-Service Distributions
     4.1 Vesting. A Member shall be 100% vested in his Account at all times.
     4.2 In-Service Distributions. Except in the case of hardship as described
in this Section 4.2, in-service distribution shall not be permitted under the
Plan, and Members shall not be permitted to make withdrawals from the Plan prior
to Separation from Service from the Company. Effective January 1, 2007, a Member
may request that the Committee distribute all, or a part of, his Account balance
to him if he experiences severe financial hardship resulting from an illness or
accident of the Member, the spouse of the Member or a dependent (as defined in
Section 152(a) of the Code) of the Member, loss of the Member’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Member. The Committee shall have
the sole discretion to determine whether to grant a Member’s withdrawal request
under this Section 4.2 and the amount to distribute to the Member; provided,
however, that no hardship distribution shall be made to a Member under this
Section 4.2 to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Member’s assets, to the extent the liquidation of the Member’s assets would
not itself cause severe financial hardship, or (iii) by cessation of deferral
elections under this Plan. The amount of any distributions pursuant to this
Section 4.2 shall be limited to the amount necessary to meet the hardship, plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution. Distribution shall be made on the first regularly scheduled pay
date that coincides with or immediately follows the first day of the calendar
month following the determination by the Committee that a hardship

6



--------------------------------------------------------------------------------



 



withdrawal will be permitted. Members shall not, at any time, be permitted to
borrow from the Plan.
V.
Payment of Benefits
     5.1 Payment Election Generally. In conjunction with the compensation
deferral elections made by a Member pursuant to Sections 3.1, 3.2 or 3.3 (as
modified by Section 3.4), such Member shall elect the form of payment with
respect to such compensation deferral, the Company Deferrals attributable
thereto, and the earnings credited thereto. Any such election shall be
irrevocable once made.
     5.2 Special Rule for 409A Transition Period Elections. Notwithstanding the
provisions of Section 5.1, during a period in 2006 specified by the Committee,
Members shall have a one-time opportunity to change their payment elections in
accordance with applicable Section 409A transition guidance; provided that a
Member cannot in 2006 defer payments that the member otherwise would receive in
2006 or cause payments that otherwise would be made in a subsequent year to be
made in 2006.
     5.3 Time of Benefit Payment. Each Member shall commence payment of his
Account, including all compensation deferrals, the Company Deferrals
attributable thereto, and the earnings credited thereto, on the 30th day
following the date of the Member’s Separation from Service or, if such date is
not a business day, on the first business day that is at least 30 days after the
date of the Member’s Separation from Service; provided, however, that if the
Member is a Specified Employee, such payment shall be made on the date that is
6 months after the date of the Member’s Separation from Service or on the next
business day if such date is not a business day.
     5.4 Form of Benefit Payment. With respect to each compensation deferral
election made by a Member pursuant to Sections 3.1, 3.2 or 3.3 (as modified by
Section 3.4), such Member shall elect the form of payment with respect to such
compensation deferral, the Company Deferrals attributable thereto and the
earnings credited thereto from one of the following forms:
     (a) A lump sum; or
     (b) Installment payments for a period not less than one year and not more
than 10 years.
Installment payments shall be paid monthly commencing on the date specified in
Section 5.3. The amount of each installment payment shall be determined by
multiplying the amount of the compensation deferrals made by a Member pursuant
to Sections 3.1, 3.2 or 3.3 (as modified by Section 3.4) which are subject to
such installment form, the Company Deferrals attributable thereto, and the
earnings credited thereto at the time of payment by a fraction, the numerator of
which is one and the denominator of which is the number of remaining installment
payments to be made to the Member. In the event the total amount credited to a
Member’s Account does not exceed the limit in Section 402(g)(1)(B) of the Code
(which is $15,500 for 2007), the Account shall be paid in a lump sum.
Notwithstanding the foregoing, in the event that payments under

7



--------------------------------------------------------------------------------



 



this Plan are required to be aggregated with payments under any other “account
balance” plan maintained by the Company in order to comply with the requirements
of Section 409A, all payments under this Plan shall be made in a lump sum.
     5.5 Failure to Elect Form of Payment. If a Member fails to elect the form
of payment of a compensation deferral, such compensation deferral, the Company
Deferrals attributable thereto and the earnings credited thereto shall be paid
in a lump sum.
     5.6 Death. In the event of a Member’s death at a time when amounts are
credited to such Member’s Account, such amounts shall be paid to such Member’s
designated beneficiary or beneficiaries at the time set forth in Section 5.3 and
in the form elected by the Member pursuant to Section 5.4, or if no election has
been made, pursuant to Section 5.5. However, the Member’s designated beneficiary
or beneficiaries may request a lump sum payment, to the extent the beneficiary
experiences a severe financial hardship resulting from an illness or accident,
loss of the property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the beneficiary. The Committee shall have the sole discretion to determine
whether to grant a beneficiary’s withdrawal request and the amount to distribute
to the beneficiary; provided, however, that no hardship distribution shall be
made to a beneficiary to the extent that such hardship is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, or (ii) by
liquidation of the beneficiary’s assets, to the extent the liquidation of the
beneficiary’s assets would not itself cause severe financial hardship. The
amount of any distribution shall be limited to the amount necessary to meet the
hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution.
     5.7 Acceleration of Payment. The Committee, in its sole discretion, may
accelerate the payment of Member’s Account balance to the Member, or his
designated beneficiary in the event of his death, in a lump sum cash payment as
soon as administratively practicable after the Committee determines that such
acceleration is necessary under one or more of the following:
     (a) to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)) requirement to pay an individual other than the Member;
     (b) as necessary to comply with a certificate of divestiture (as defined in
Code Section 1043(b)(2)) related to a conflict of interest exception under
Section 409A;
     (c) to pay the Federal Insurance Contributions Act (FICA) tax imposed under
Code Sections 3101 and 3121(a) and (v) on compensation deferred under the Plan
(the “FICA Amount”) and the income tax at source on wages imposed under Code
Section 3401 or the corresponding withholding provisions of applicable state,
local or foreign tax laws as a result of the payment of the FICA Amount and the
additional income tax at source on wages attributable to the pyramiding of Code
Section 3401 wages and taxes; provided, however, that the acceleration permitted
under this paragraph (c) shall not exceed the aggregate of the FICA Amount and
the income tax withholding related to such FICA Amount;
     (d) to the extent that the Committee determines that the Plan fails to
satisfy the requirements of Section 409A; provided, however, that such
distribution shall not exceed the amount required to be included in income as a
result of the failure to comply; and

8



--------------------------------------------------------------------------------



 



     (e) upon termination of the Plan, but only to the extent then permitted
under Section 409A.
     5.8 Designation of Beneficiaries. (a) Each Member shall have the right to
designate the beneficiary or beneficiaries to receive distribution of his
Account in the event of his death. Each such designation shall be made by
executing the beneficiary designation form prescribed by the Committee and
filing it with the Committee. Any such designation may be changed at any time by
execution of a new designation in accordance with this Section 5.8.
     If no such designation is on file with the Committee at the time of the
death of the Member or such designation is not effective for any reason as
determined by the Committee, then the designated beneficiary or beneficiaries to
receive the distribution shall be as follows:
     (a) If a Member leaves a surviving spouse, his distribution shall be paid
to such surviving spouse; or
     (b) If a Member leaves no surviving spouse, his distribution shall be paid
to such Member’s executor or administrator, or to his heirs at law if there is
no administration of such Member’s estate.
     5.9 Unclaimed Benefits. If the Committee is unable to locate a Member or
beneficiary entitled to a distribution hereunder, upon the Committee’s
determination thereof, such Member’s or beneficiary’s Account shall be forfeited
to the Company. Notwithstanding the foregoing, if subsequent to any such
forfeiture the Member or beneficiary to whom such distribution is payable makes
a valid claim for such distribution, such forfeited Account shall be restored,
without the crediting of interest subsequent to the forfeiture, and the balance
of such Account shall be distributed to such Member or beneficiary as soon as
administratively practicable.
     5.10 Delay of Payments Under Certain Circumstances. To the extent permitted
by Section 409A, the Committee, in its discretion, may delay payment to a date
after the payment date designated in such paragraphs under the following
circumstances:
     (a) Payments Made As Soon As Practicable After the Specified Date. Payments
will be made as soon as practicable after the date specified in Section 5.3 and
in any event within the same calendar year or, if later, by the fifteenth day of
the third calendar month following the date specified in Section 5.3.
     (b) Payments that Would Violate Federal Securities Laws or Other Applicable
Law. Payment will be delayed where the Committee reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
law; provided that the delayed payment is made at the earliest date at which the
Committee reasonably anticipates that the making of the payment will not cause
such violation.

9



--------------------------------------------------------------------------------



 



VI.
Administration of the Plan
     6.1 Committee Powers and Duties. The general administration of the Plan
shall be vested in the Committee. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, authority, and duty:
     (a) To make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;
     (b) To construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;
     (c) To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;
     (d) To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;
     (e) To determine in its discretion all questions relating to eligibility;
     (f) To determine whether and when a Member has had a Separation from
Service with the Company, and the reason for such Separation from Service;
     (g) To make a determination in its discretion as to the right of any person
to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder; and
     (h) To receive and review reports from the Trustee as to the financial
condition of the Trust Fund, if any, including its receipts and disbursements.
     6.2 Self-Interest of Members. No member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself under the
Plan or to vote in any case in which his individual right to claim any benefit
under the Plan is particularly involved. In any case in which a Committee member
is so disqualified to act and the remaining members cannot agree, the remaining
members of the Committee shall appoint a temporary substitute member to exercise
all the powers of the disqualified member concerning the matter in which he is
disqualified.
     6.3 Claims Review. Claims for Plan benefits and reviews of Plan benefit
claims which have been denied or modified will be processed in accordance with
the written Plan claims procedures established by the Committee, which
procedures are hereby incorporated by reference as a part of the Plan.

10



--------------------------------------------------------------------------------



 



     (a) State the specific reason or reasons for the denial or modification;
     (b) Provide specific reference to pertinent Plan provisions on which the
denial or modification is based;
     (c) Provide a description of any additional material or information
necessary for the Member, his beneficiary, or representative to perfect the
claim and an explanation of why such material or information is necessary; and
     (d) Explain the Plan’s claim review procedure as contained herein.
     In the event a claim for Plan benefits is denied or modified, if the
Member, his beneficiary, or a representative of such Member or beneficiary
desires to have such denial or modification reviewed, he must, within sixty days
following receipt of the notice of such denial or modification, submit a written
request for review by the Committee of its initial decision. In connection with
such request, the Member, his beneficiary, or the representative of such Member
or beneficiary may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within
sixty days following such request for review the Committee shall, after
providing a full and fair review, render its final decision in writing to the
Member, his beneficiary or the representative of such Member or beneficiary
stating specific reasons for such decision and making specific references to
pertinent Plan provisions upon which the decision is based. If special
circumstances require an extension of such sixty-day period, the Committee’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Member,
beneficiary, or the representative of such Member or beneficiary prior to the
commencement of the extension period.
     6.4 Company to Supply Information. The Company shall supply full and timely
information to the Committee, including, but not limited to, information
relating to each Member’s compensation, age, retirement, death, or other cause
of termination of employment and such other pertinent facts as the Committee may
require. The Company shall advise the Trustee, if any, of such of the foregoing
facts as are deemed necessary for the Trustee to carry out the Trustee’s duties
under the Plan and the Trust Agreement. When making a determination in
connection with the Plan, the Committee shall be entitled to rely upon the
aforesaid information furnished by the Company.
     6.5 Indemnity. The Company shall indemnify and hold harmless each member of
the Committee against any and all expenses and liabilities arising out of his
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

11



--------------------------------------------------------------------------------



 



VII.
Administration of Funds
     7.1 Payment of Expenses. All expenses incident to the administration of the
Plan and Trust, including but not limited to, legal, accounting, Trustee fees,
and expenses of the Committee, may be paid by the Company and, if not paid by
the Company, shall be paid by the Trustee from the Trust Fund, if any.
     7.2 Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures and any and all moneys, securities and properties of any kind at any
time received or held by the Trustee, if any, shall be held for investment
purposes as a commingled Trust Fund pursuant to the terms of the Trust
Agreement. The Committee shall maintain one or more Accounts in the name of each
Member, but the maintenance of an Account designated as the Account of a Member
shall not mean that such Member shall have a greater or lesser interest than
that due him by operation of the Plan and shall not be considered as segregating
any funds or property from any other funds or property contained in the
commingled fund. No Member shall have any title to any specific asset in the
Trust Fund, if any.
VIII.
Nature of the Plan
     The Company intends and desires by the adoption of the Plan to recognize
the value to the Company of the past and present services of employees covered
by the Plan and to encourage and assure their continued service with the Company
by making more adequate provision for their future retirement security. The Plan
is intended to constitute an unfunded, unsecured plan of deferred compensation
for a select group of management or highly compensated employees of the Company.
Plan benefits herein provided are to be paid out of the Company’s general
assets. The Plan constitutes a mere promise by the Company to make benefit
payments in the future and Members have the status of general unsecured
creditors of the Company. Nevertheless, subject to the terms hereof and of the
Trust Agreement, if any, the Company may transfer money or other property to the
Trustee and the Trustee shall pay Plan benefits to Members and their
beneficiaries out of the Trust Fund.
     The Committee, in its sole discretion, may establish the Trust and direct
the Company to enter into the Trust Agreement and adopt the Trust for purposes
of the Plan. In such event, the Company shall remain the owner of all assets in
the Trust Fund and the assets shall be subject to the claims of the Company’s
creditors if the Company ever becomes insolvent. For purposes hereof, the
Company shall be considered “insolvent” if (a) the Company is unable to pay its
debts as they become due, or (b) the Company is subject to a pending proceeding
as a debtor under the United Sates Bankruptcy Code (or any successor federal
statute). The chief executive officer of the Company and its Board shall have
the duty to inform the Trustee in writing if the Company becomes insolvent. Such
notice given under the preceding sentence by any party shall satisfy all of the
parties’ duty to give notice. When so informed, the Trustee shall suspend
payments to the Members and hold the assets for the benefit of the Company’s
general creditors. If the Trustee receives a written allegation that the Company
is insolvent, the Trustee shall suspend payments to the Members and hold the
Trust Fund for the benefit of the Company’s general creditors, and shall
determine within the period specified in the Trust Agreement whether

12



--------------------------------------------------------------------------------



 



the Company is insolvent. If the Trustee determines that the Company is not
insolvent, the Trustee shall resume payments to the Members. No Member or
beneficiary shall have any preferred claim to, or any beneficial ownership
interest in, any assets of the Trust Fund.
IX.
Participating Employers
     The Committee may designate any entity or organization eligible by law to
participate in this Plan as an Employer by written instrument delivered to the
Secretary of the Company and the designated Employer. Such written instrument
shall specify the effective date of such designated participation, may
incorporate specific provisions relating to the operation of the Plan which
apply to the designated Employer only and shall become, as to such designated
Employer and its employees, a part of the Plan. Each designated Employer shall
be conclusively presumed to have consented to its designation and to have agreed
to be bound by the terms of the Plan and any and all amendments thereto upon its
submission of information to the Committee required by the terms of or with
respect to the Plan; provided, however, that the terms of the Plan may be
modified so as to increase the obligations of an Employer only with the consent
of such Employer, which consent shall be conclusively presumed to have been
given by such Employer upon its submission of any information to the Committee
required by the terms of or with respect to the Plan. Except as modified by the
Committee in its written instrument, the provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer which employs the particular Member, if
not paid from the Trust Fund.
X.
Miscellaneous
     10.1 Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any person at any
time nor shall the Plan be deemed to give the Company the right to require any
person to remain in the employ of the Company or to restrict any person’s right
to terminate his employment at any time.
     10.2 Alienation of Interest Forbidden. The interest of a Member or his
beneficiary or beneficiaries hereunder may not be sold, transferred, assigned,
or encumbered in any manner, either voluntarily or involuntarily, and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be null and void; neither shall the benefits hereunder be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person to whom such benefits or funds are payable, nor shall they be an
asset in bankruptcy or subject to garnishment, attachment or other legal or
equitable proceedings.
     10.3 Withholding. All deferrals and payments provided for hereunder shall
be subject to applicable withholding and other deductions as shall be required
of the Company under any applicable local, state or federal law.

13



--------------------------------------------------------------------------------



 



     10.4 Amendment and Termination. The Committee may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the
Plan; provided, however, that no amendment may be made that would impair the
rights of a Member with respect to amounts already allocated to his Account
except that an amendment to change phantom investment options or an amendment
that the Committee determines is necessary or desirable to comply with
Section 409A shall not require the consent of any Member. The Committee may
terminate the Plan at any time. Any such amendment to or termination of the Plan
shall be in writing and signed by a member of the Committee.
     10.5 Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
     10.6 Governing Laws. All provisions of the Plan shall be construed in
accordance with the laws of Texas except to the extent preempted by federal law.
     10.7 Change of Control. Notwithstanding any provision of this Plan to the
contrary, the Company, by resolution of the Committee, shall have the full
discretion and power to terminate the Plan within 30 days preceding or 12 months
after a Change of Control of the Company and, in the event of such termination,
the Company shall distribute each Member’s account within 12 months of the date
of such termination.
     10.8 Compliance with Section 409A. The Company intends that this Plan by
its terms and in operation meet the requirements of Section 409A so that
compensation deferred under this Plan (and applicable investment earnings) shall
not be included in income under Section 409A. Any ambiguities in this Plan shall
be construed to effect this intent. If any provision of this Plan is found to be
in violation of Section 409A, then such provision shall be deemed to be modified
or restricted to the extent and in the manner necessary to render such provision
in conformity with Section 409A, or shall be deemed excised from this Plan, and
this Plan shall be construed and enforced to the maximum extent permitted by the
Section 409A as if such provision had been originally incorporated in this Plan
as so modified or restricted, or as if such provision had not been originally
incorporated in this Plan, as the case may be.

14